MacIntyre, J.
The defendant was convicted of the offense of hog-stealing. His motion for new trial, based solely on the general grounds, was overruled and he excepted. Eeld:
1. After verdict, in passing upon the motion for a new trial, that view of the evidence which is most unfavorable to the accused must be taken, for every presumption and every inference is in favor of the verdict. Bell v. State, 21 Ga. App. 788 (95 S. E. 270).
2. The evidence authorized the verdict.
3. Although the evidence of the witnesses for the State contained contradictions, there was no abuse of discretion in denying a new trial. *19Clemons v. State, 159 Ga. 425 (125 S. E. 800). See Davis v. State, 94 Ga. 399 (19 S. E. 243).
Decided May 20, 1938.
B. L. Tipton, for plaintiff in error. '
W. G. Forehand!, solicitor-general, J. H. Pate, contra.

Judgment affirmed.


Broyles, G. J., and Querry, J., concur.